--------------------------------------------------------------------------------

Exhibit 10.37
 
AMENDMENT
TO
CREDIT AGREEMENT
 
AMENDMENT, dated as of February 18, 2011 (the “Amendment”) to the CREDIT
AGREEMENT dated as of December 31, 2010 (as amended, restated, supplemented or
modified, the “Agreement”), by and among ACETO CORPORATION, a New York
corporation, ACETO AGRICULTURAL CHEMICALS CORPORATION, a New York corporation,
CDC PRODUCTS CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware
corporation, ACCI REALTY CORP., a New York corporation, ARSYNCO INC., a New
Jersey corporation, ACETO REALTY LLC, a New York limited liability company, and
RISING PHARMACEUTICALS, INC. (formerly known as Sun Acquisition Corp.), a
Delaware corporation, jointly and severally, (each a “Company” and collectively
the “Companies”), the LENDERS which from time to time are parties to this
Agreement (individually, a “Lender” and, collectively, the “Lenders”) and
JPMORGAN CHASE BANK, N.A., a national banking association as Administrative
Agent for the Lenders.
 
RECITALS
 
The Companies have requested certain amendments to the Credit Agreement as set
forth herein and the Lenders and the Administrative Agent have agreed to such
amendments subject to the terms and conditions of this Amendment.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE 1.
AMENDMENT TO CREDIT AGREEMENT
 
Section 1.1.  The definition of the term “Loan Documents” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Subordination Agreement, any Pledge
Agreements, and each other agreement executed in connection with the
transactions contemplated hereby or thereby; provided, that, the Loan Documents
shall not include Related Hedging Agreements.
 
Section 1.2.  Section 3.04(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“The Companies shall pay to the Administrative Agent for the account of, and pro
rata distribution to each Lender, a commission fee equal to 0.25% of the stated
amount of each Commercial Letter of Credit upon the issuance by the Issuing
Lender of such Commercial Letter of Credit.”
 
 Section 1.3.  The reference to the text “Related Hedging Obligations” in the
tenth line of Section 3.10(b) of the Credit Agreement is hereby amended and
replaced with the text “Related Heding Agreements”.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4.  The reference to the text “Within 45 days following the Closing
Date” in the last sentence of Section 6.12 of the Credit Agreement is hereby
amended and replaced with the text “On or before March 15, 2011”.
 
Section 1.5.  The reference to the text “Within forty five (45) days of the
Closing Date” in Section 6.15 of the Credit Agreement is hereby amended and
replaced with the text “On or before March 15, 2011”.
 
Section 1.6.  Section 8.01(o) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“the occurrence or existence of any default or other similar condition or event
(however described) with respect to any Related Hedging Agreement;
 
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES; NO EVENT OF DEFAULT
 
Section 2.1.  The Companies hereby represent and warrant to the Lenders and
the Administrative Agent that each of the representations and warranties set
forth in each Loan Document is true and correct is all material respects as of
the date hereof with respect to the Companies, with the same effect as though
made on the date hereof (unless any such representation and warranty is as of a
specific date, in which event, as of such date), and are hereby incorporated
herein in full by reference as if fully restated herein in its entirety.
 
Section 2.2.  To induce the Lenders and the Administrative Agent to enter into
this Amendment the Companies hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists no Default or
Event of Default.
 
ARTICLE 3.
MISCELLANEOUS
 
Section 3.1.  The amendments herein are limited specifically to the matters set
forth above and for the specific instances and purposes for which given and do
not constitute directly or by implication an amendment or waiver of any other
provisions of the Agreement or any other Loan Document or a waiver of any
Default or Event of Default which may occur or may have occurred under the
Agreement or any other Loan Document.
 
Section 3.2.  This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any
party hereto may execute this Amendment by signing any such counterpart.
 
Section 3.3.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PROVISIONS THEREOF).
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have
caused this Amendment to be duly executed as of the day and year first above
written.
 
ACETO CORPORATION
ACETO AGRICULTURAL
 
CHEMICALS CORPORATION
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
   
CDC PRODUCTS CORPORATION
ACCI REALTY CORP.
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO PHARMA CORP.
ARSYNCO INC.
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO REALTY LLC
RISING PHARMACEUTICALS, INC.
By: Aceto Corporation, its Sole Member
(f/k/a Sun Acquisition Corp.)
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
     
JPMORGAN CHASE BANK, as
 
Administrative Agent and as a Lender
     
By:
     
Name:
 
Title:
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
     
By:
     
Name:
 
Title:

 
 
3